Title: General Orders, 17 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 17th 1775
Parole Thanet.Countersign Dorset.


When fresh Recruits from the Country join the new established Regiments, The Colonels, or commanding Officers of those Regiments, are to discharge the like number of old Soldiers, who have not engaged for the next Campaign; taking care to part with the most indifferent first.
A General Court Martial to sit to morrow Morning in Cambridge, at Ten in the fore-noon, to try such prisoners as shall be brought before them—All Evidences and Persons concern’d to attend the Court.
